Citation Nr: 0426375	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-16 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for a nervous condition.  



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's service medical records are negative for 
complaints of, or treatment for, a nervous condition.  

3.  An acquired psychiatric disorder was first shown many 
years after service, and there is no evidence relating it to 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active duty service.  See 38 U.S.C.A. §§ 1110, 
1112, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.303, 3.307 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the veteran's case, the RO's June 1999 rating decision was 
issued prior to the enactment of VCAA.  The veteran submitted 
a claim for entitlement to service connection for a nervous 
condition in December 1998.  By rating decision, dated in 
June 1999, the RO denied the veteran's claim for entitlement 
to service connection for a nervous condition.  The veteran 
was notified of the RO's denial in August 1999, and 
thereafter, he filed a timely Notice of Disagreement.  

A Statement of the Case was issued in August 2000.  The RO 
sent the veteran correspondence, dated in October 2002, which 
informed the veteran of the requirements of VCAA.  
Thereafter, the veteran received a Supplemental Statemnet of 
the Case in March 2004, which contained the appropriate law 
and regulations, and again in June 2004.  

The Board concludes that discussions as contained in the 
August 2000 Statement of the Case; the October 2002 
correspondence pertaining to VCAA; the March 2004 
Supplemental Statement of the Case and the June 2004 
Supplemental Statement of the Case have provided the veteran 
with the appropriate law and regulations.  

Factual Background

The veteran's service medical records are negative for 
complaints of, or treatment for, a psychiatric disorder.  

In July 1987, the veteran underwent private hospitalization 
for treatment of alcohol and substance abuse.  During the 
hospitalization, the veteran underwent a psychological 
evaluation.  He referred to the Navy and his experiences 
therein; however, he did not relate any subjective complaints 
of a nervous condition to the examiner.  The summary of the 
findings indicated that the veteran's intellectual 
functioning was impaired by a psychiatric condition.  The 
veteran was diagnosed with the following psychiatric 
disorders: bipolar disorder, depressed with psychotic 
features; alcohol dependence; cannabis dependence; and mixed 
personality disorder with schizotypal, antisocial borderline 
features.   

Private treatment records, dated from March 1991 to August 
1996, show various subjective complaints related to the 
veteran's mental health, mainly complaints of depression and 
anxiety.  In June1991, the veteran was privately hospitalized 
for the third time in the past several years.  The diagnosis 
was polysubstance dependence, recurrent moderate major 
depression and avoidant personality disorder.  

The veteran was seen at a private emergency room in July 
1997.  His subjective complaints included stress and 
depression.  The private medical report revealed that, seven 
years earlier, he was diagnosed with drug-induced psychosis.  
The July 1997 psychological evaluation reported a diagnosis 
of major depression, with drug dependence.    

Private treatment records, dated from December 1997 to April 
2001, to include a psychiatric evaluation report, showed 
treatment for complaints of depression.  

A medical report, dated in March 1999, showed that the 
veteran received individual psychotherapy from a private 
physician, from August 1997 through October 1997.  The 
veteran related that he was anxious and depressed.  The 
diagnosis was severe major depression, with psychotic 
features.  It was also noted that the patient had a history 
of substance abuse.  

VA treatment records, dated from January 2000 to July 2000, 
and from November 2000 to December 2003, showed that the 
veteran was seen primarily seen for complaints of, and 
treatment for, depression.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Analysis

Upon review of the veteran's service medical records, private 
treatment records and VA treatment records, the Board 
concludes that the veteran is not entitled to service 
connection for an acquired psychiatric disorder, as the 
claimed acquired psychiatric disorder, was not shown to have 
incurred in service.  

The service medical records are negative for complaints of 
treatment for an acquired psychiatric disorder.  The first 
evidence of a psychiatric disorder was first shown in July 
1987, when the veteran was admitted to a private facility for 
alcohol and substance abuse.  While hospitalized, the veteran 
did mention that he was in the Navy; however, he did not 
relate his present symptoms to service.  On psychological 
evaluation, he described some of his experiences in the Navy; 
however, he did not maintain that the acquired psychiatric 
disorder was attributable to service.  Likewise, the Clinical 
Psychologist who conducted the evaluation did not attribute 
the diagnosis to service.  

Whether the veteran has a psychiatric disorder is not in 
dispute.  As stated above, service connection is granted 
where the veteran has established the existence of a 
disability that can be linked to service.  The veteran has 
yet to offer evidence that would establish that the he has an 
acquired psychiatric disorder and that had its' onset during 
service.  Therefore, in the absence of competent medical 
evidence establishing the existence of an acquired 
psychiatric disorder, which can be linked to service, the 
Board concludes that there is no basis upon which to grant 
service connection.  

Further, the Board is aware of the veteran's contentions that 
the acquired psychiatric disorder is the result of events 
occurring during service; however, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder.  See 
Gilbert, 1 Vet. App. at 57-58; VCAA § 4 (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



